Mahoney, P. J., and Mikoll, J., dissent and vote to reverse in the following memorandum by Mahoney, P. J. Mahoney, P. J. (dissenting).
As noted by the majority, the Executive Law mandates that a preliminary revocation hearing be held within 15 days of the execution of a parole violation warrant (§ 259-i, subd 3, par [c], cl [i]) and a final revocation hearing be held within 90 days of the preliminary hearing (§ 259-i, subd 3, par [f], cl [i]). In the instant case, while it is true that the relator’s final revocation hearing on May 28, 1979 was conducted within 90 days of the preliminary revocation hearing held on March 16, 1979, over three months passed following the execution of the parole violation warrant on December 15, 1978 before the relator received his preliminary hearing. While recognizing that the preliminary revocation hearing was not timely conducted pursuant to section 259-i of the Executive Law, the majority advances three distinct theories for excusing the delay. First, it is submitted that since the relator was incarcerated in a New Jersey prison between December 15, 1978 and March 1, 1979, at which time he was transferred to New York, he was not subject to the requisite "convenience and practical control” of the New York Parole Board necessary to trigger his right to prompt hearings. We disagree. A review of the interstate compact for out-of-State parole supervision (Executive Law, § 259-m et seq.) clearly indicates that there was no need to wait until the relator was returned to New York before affording him a preliminary hearing since the New York Parole Board had the authority to order New Jersey officials to conduct a preliminary hearing while the relator was incarcerated in New Jersey (Executive Law, § 259-o, subd 3). The majority’s position that New York does not have practical control over its parolees when they are being supervised by another State’s parole authorities is contrary to both the letter and spirit of the interstate compact. Section 259-o of the Executive Law specifically provides for the holding of preliminary revocation hearings outside of the State when a New York parolee is being supervised by parole officials in another State. Furthermore, a parolee being supervised by another State, who is incarcerated or reincarcerated in that State, possesses the same rights as he would have had if incarcerated or reincarcerated in New York (Executive Law, § 259-n, subd 1, par [e]), and the judicial and administrative officers of one State are deemed to be the agents of the other (Executive Law, § 259-n, subd 1, par [e]). We therefore conclude that since both New York and New Jersey are signatories to the interstate compact, the relator was subject to the "convenience and practical control” of the New York Parole Board while he was incarcerated in a New Jersey facility. The majority also finds that the relator has, by virtue of his conduct, waived any right he may have had to prompt revocation *955hearings. The basis for this conclusion appears to be the fact that it was the relator’s criminal activity in New Jersey which caused his incarceration in that State and prevented him from being in New York immediately following the execution of the parole violation warrant. Although this argument is dependent upon the earlier contention that the relator was beyond the control of New York authorities while imprisoned in New Jersey, and must fail once it is concluded that such control was in fact present, it misperceives the type of conduct by which a parolee may waive his right to prompt revocation hearings. The two statutory provisions dealing with waiver (Executive Law § 259-i, subd 3, par [f], cl [i]; § 259-0, subds 2, 3) were meant to apply to parolees, against whom violation warrants had been executed, who managed to elude authorities and thus make impossible the holding of hearings within the statutorily prescribed time limits,* in addition to those who knowingly and voluntarily waived their rights to prompt hearings. Neither situation is present in the instant case. Since the relator did not attempt to voluntarily relinquish his right to a preliminary revocation hearing within 15 days of the execution of the parole violation warrant and his conduct during that period (he was incarcerated in New Jersey) did not in any manner impede the holding of a preliminary hearing, it cannot be said that he "waived” this right. Finally, the majority states that the relator was not prejudiced by the short delay in his revocation hearings until after his discharge from State prison in New Jersey on March 1, 1979. There is absolutely no authority to support this attempt to place the burden upon a parolee to show how he has been prejudiced by any delay. Parolees imprisoned on unrelated charges as still entitled to prompt revocation hearings (Matter of Beattie v New York State Bd. of Parole, 39 NY2d 445), and delays in conducting parole revocation hearings beyond the statutory time limits have been held to be unreasonable per se (People ex rel. Levy v Dalsheim, 66 AD2d 827; see People ex rel. Johnson v New York State Bd. of Parole, 71 AD2d 595). Where, as here, the relator was not afforded a timely preliminary revocation hearing, the only appropriate remedy is vacatur of the parole revocation warrant and reinstatement of the relator to parole (see People ex rel. Johnson v New York State Bd. of Parole, supra; People ex rel. Levy v Dalsheim, supra). Accordingly, we would reverse the judgment, grant the petition, and reinstate relator to the status of parolee.

 This is, in reality, a partial codification of the "convenience and practical control” test set forth in People ex rel. Walsh v Vincent (40 NY2d 1049).